The plaintiff in error was convicted in the county court of Lincoln county on a charge of having possession of mash containing more than one-half of 1 per cent. of alcohol and sentenced to pay a fine of $50 and to serve 30 days in the county jail. The case was tried in August, 1925, and appeal filed December 30, 1925. No brief has been filed in support of the appeal.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is submitted and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
We have examined the record and find that the evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.